        Case 3:16-cv-00707-AC        Document 175       Filed 11/16/20   Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


LINH THI MINH TRAN,                                         No. 3:16-cv-00707-AC

                      Plaintiff,                            ORDER

       v.

OFFICER DARRYN J. KUEHL,
OFFICER BENJAMIN J. TOOPS, and
OFFICER RYAN KERSEY,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge John Acosta issued a Findings and Recommendation [164] on January

14, 2020, in which he recommends that this Court grant Defendants’ motion to dismiss

Plaintiff’s Third Amended Complaint. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 – ORDER
        Case 3:16-cv-00707-AC         Document 175       Filed 11/16/20     Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 169. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [164].

Therefore, Defendants’ Motions to Dismiss [145] [146] are GRANTED, and Plaintiff’s Third

Amended Complaint [139] is dismissed without leave to amend.

       IT IS SO ORDERED.



       DATED: _______________________.
                November 15, 2020



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 – ORDER
